Case 1:15-cr-00637-KAM Document 735 Filed 05/26/20 Page 1 of 1 PageID #: 24000




                                                                                       Reed Brodsky
                                                                                       Direct: +1 212.351.5334
                                                                                       Fax: +1 212.351.6235
                                                                                       RBrodsky@gibsondunn.com




  May 26, 2020


  VIA ECF

  The Honorable Kiyo Matsumoto
  United States District Judge
  United States District Court for the Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:    United States v. Greebel, S1 15 Cr. 637 (E.D.N.Y.) (KAM)

  Dear Judge Matsumoto:

  We write to respectfully request, with the consent of the Government, that the Court set a
  June 12, 2020 deadline for Mr. Greebel to object to the Writs of Continuing Garnishment
  issued by the Court, a July 2, 2020 deadline for the Government to respond, and a hearing at
  the Court’s convenience on or after July 6, 2020. As an update, the parties have engaged in
  several exchanges of documents and legal arguments and made significant progress,
  however, at this time we have likely reached the end of fruitful negotiations, and, in light of
  the reduced District Court schedule due to COVID-19, have agreed to the above proposed
  schedule.

  The parties apologize for untimely filing this request the day before the deadline, instead of
  last Friday.

  Respectfully submitted,

  /s/ Reed Brodsky

  Reed Brodsky
